Citation Nr: 0125274	
Decision Date: 10/25/01    Archive Date: 10/29/01	

DOCKET NO.  94-33 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for paranoid 
schizophrenia, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from October 1948 to June 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1993 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, that, inter alia, continued a 50 percent 
evaluation for the veteran's service-connected anxiety 
neurosis.  

A June 1997 Board decision remanded the issue of an increased 
rating for chronic anxiety neurosis.  Following additional 
development, including examination, a January 2001 RO 
decision continued a 50 percent evaluation for the veteran's 
service-connected psychiatric disorder and identified that 
psychiatric disorder as paranoid schizophrenia (formerly 
diagnosed as anxiety neurosis).  


FINDINGS OF FACT

1.  The veteran's service-connected paranoid schizophrenia 
(formerly diagnosed as chronic anxiety neurosis), is 
manifested by prominent and constant auditory hallucinations, 
paranoid ideations, ideas of reference, social withdrawal, 
anxiety and depression, such that his reliability, 
flexibility, and efficiency are impaired to an extent that he 
is demonstrably unable to retain substantially gainful 
employment.

2.  The veteran's service-connected paranoid schizophrenia is 
more favorably evaluated under the criteria in effect prior 
to November 7, 1996.



CONCLUSION OF LAW

The criteria for a 100 percent evaluation for paranoid 
schizophrenia have been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, and 5103A (West 1991 & Supp. 2001); 38 C.F.R. § 4.132, 
Diagnostic Code 9203 (in effect prior to November 7, 1996); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.30, Diagnostic Code 9203 
(effective from November 7, 1996) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board observes that the duty to assist and 
notification requirements have recently been reaffirmed and 
clarified.  See Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5100 et seq. ((West 1991 & Supp. 
2001)).  See also recently published regulations at 66 Fed. 
Reg. 45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159) promulgated pursuant to the 
enabling statute.  VA treatment records that have been 
indicated to exist have been requested and obtained.  The 
veteran has been afforded VA examinations and a personal 
hearing.  There is no indication that any additional relevant 
records exist or that any further notification is required.  
Therefore, the Board concludes that it may now proceed, 
without prejudice to the veteran, to decide the issue 
currently on appeal.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

A VA hospital discharge summary, relating to a period of 
hospitalization in April and May 1992, reflects that the 
veteran reported a three-week history of depressed mood with 
increasing anxiety, early morning wakening, decreased ability 
to concentrate, feeling hopeless and occasional suicidal 
ideations without a plan.  He had taken an overdose of 
medication and was feeling increasingly hopeless and 
depressed.  He denied any psychotic symptoms.  His diagnoses 
included chronic undifferentiated-type schizophrenia and 
depressive disorder.  His global assessment of functioning 
(GAF) was indicated to be 30/60.  At admission, he appeared 
quite depressed.  His thought process was quite disorganized 
with loose tangential associations and vague, bizarre, 
somatic complaints, including wandering sensations of 
pressure and somatic preoccupations.  He initially reported 
some improvement with anxiety and ability to concentrate.  He 
gradually became increasingly interactive and reported 
dramatic symptomatic improvement, including resolution of 
depressive symptoms.  However, he appeared to demonstrate 
continued looseness of association and rather flat affect.  
Although he was increasingly interactive in the milieu, he 
was unable to establish any real interpersonal relationships.  
He continued to remain disorganized with loose tangential 
associations and bizarre somatic complaints.  A personal care 
home placement was researched, but the veteran declined this 
and was discharged to live with a niece.

A VA hospital discharge summary, relating to a period of 
hospitalization in September and October 1993, reflects that 
the veteran reported increasing problems with his brother.  
He indicated that he thought of destroying himself and his 
brother with a gun.  His current exacerbation had started 
perhaps a year before, prompting him to quit his job as a 
truckdriver.  The exacerbation was further worsened by the 
termination of his fourth marriage in divorce in November 
1992.  On admission, the veteran's GAF was indicated to be 
45.  His memory was intact and concentration was good.  His 
assessment at discharge included that he had major depression 
and schizophrenia by history.  His GAF was indicated to be 
60/60.  He was considered to be unable to work, but mentally 
competent at the time of discharge.

The report of a July 1997 VA psychiatric examination and 
March 1998 addendum thereto reflects that the veteran 
reported that he would become depressed and think of suicide 
at times.  It was indicated that the veteran had major 
chronic depression that was a maturation of his service-
connected anxiety depression.  The veteran's GAF was 
indicated to be 45.  

The reports of September 1998 VA neuropsychological testing 
and psychiatric examination reflect that the veteran had a 
quite blunted affect.  He was depressed and anxious.  He 
acknowledged auditory hallucinations for many years.  No 
current suicidal or homicidal ideations were expressed.  His 
thinking was coherent and fairly tight in associations, but 
with paranoid ideations.  His speech was normal.  Insight and 
judgment were fair and he appeared to be competent to handle 
VA funds.  Neuropsychological testing indicated that the 
veteran had prominent and constant auditory hallucinations, 
paranoid ideations, ideas of reference, social withdrawal, 
anxiety, and depression.  The assessment was schizophrenia, 
paranoid type, moderate and chronic, and the examiner 
indicated that depression was not an uncommon feature of 
schizophrenia even if it was not of the schizo-affective 
type.  It was observed that the veteran was withdrawn and did 
not have friends or talk to anybody and apparently had 
trouble relating.  The GAF was indicated to be 40 with some 
impairment in reality testing and communications, impairment 
in areas such as work, family relations, judgment, thinking 
and mood.  The veteran was depressed, avoided friends, and 
could not communicate well with family.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that the case presents no evidentiary 
considerations, except as noted below, that would warrant an 
exposition of the remote clinical history and findings 
pertaining to the disability at issue.  

Disability evaluations are determined by the applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects  his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Regulations require that, where there is a question as 
to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates that criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

During the pendency of the veteran's appeal, the rating 
criteria for evaluating psychiatric disorders was changed, 
effective November 7, 1996.  See Rating Schedule of Mental 
Disorders, 61 Fed. Reg. 52,695 (1996) (codified at 38 C.F.R. 
§ 4.130).  In Karnas v. Derwinski, 1 Vet. App. 308 (1991), it 
was held that when the law or regulations change after a 
claim has been filed, but before the appeal process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or permitted the 
Secretary to do otherwise and the Secretary did so.  See 
DeSousa v. Gober, 10 Vet. App. 461, 465-67 (1997).  Where 
compensation is awarded or increased pursuant to any act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the act 
or administrative issue.  38 U.S.C.A. § 5110(g) (West 1991).  
Therefore, in this case, the Board has evaluated the 
veteran's service-connected psychiatric disability under the 
old criteria both prior to and from November 7, 1996, and 
under the new criteria from November 7, 1996, finding that 
his service-connected paranoid schizophrenia is more 
favorably evaluated under the old criteria.  

The veteran has been awarded a 50 percent evaluation.  In 
order for the veteran to be awarded a 70 percent schedular 
evaluation under Diagnostic Code 9203, effective prior to 
November 7, 1996, symptomatology must be such as to produce 
severe impairment of social and industrial adaptability.  To 
be awarded a 100 percent evaluation, there must be active 
psychotic manifestations of such extent, severity, depth, 
persistence or bizarreness as to produce total social and 
industrial inadaptability.

The Diagnostic and Statistical Manual of Mental Disorders, 
4th ed., (DSM-IV), reflects that a GAF score of 51 to 60 
indicates moderate symptoms or moderate difficulty in social, 
occupational, or school functioning, such as conflicts with 
peers or co-workers.  A GAF of 41 to 50 indicates serious 
symptoms or any serious impairment in social or occupational 
functioning such as no friends, or unable to keep a job.  A 
GAF of 31 to 40 indicates some impairment in reality testing 
or communication or major impairment in several areas such as 
work, with inability to work.

While the record reflects that the veteran has had 
intermittent part-time employment and competent medical 
evidence indicates that at the conclusion of both the 1992 
and 1993 hospitalizations, his GAF was 60, at the beginning 
of each of those  hospitalizations, his GAF was indicated to 
be 30 and 45, respectively, and at the conclusion of the 1993 
hospitalization, it was indicated that he was unable to work.  
Further, current competent medical evidence indicates that 
all of the veteran's psychiatric symptoms are related to 
service-connected psychiatric disorder, whether that disorder 
is characterized as chronic anxiety neurosis, major 
depression or paranoid schizophrenia.  Competent medical 
evidence also reflects that the veteran has received ongoing 
treatment and indicates that he currently experiences 
prominent and constant auditory hallucinations together with 
paranoid ideations, ideas of reference, social withdrawal, 
anxiety and depression of such an extent as to cause him to 
be unable to communicate well with even his family.  His 
current GAF has been indicated to be 40 or 45, both 
indicating that he is unable to work and a GAF of 40 
indicating impairment in reality testing and communications.  
In light of the above, the Board concludes that the evidence 
is in equipoise with respect to whether or not the veteran 
has symptoms related to his service-connected paranoid 
schizophrenia that more nearly approximate psychotic 
manifestations of such extent, severity, depth, persistence 
or bizarreness as to produce total social and industrial 
inadaptability.  In resolving all doubt in the veteran's 
behalf, a 100 percent evaluation for paranoid schizophrenia 
under Diagnostic Code 9203 of the Rating Schedule is 
warranted.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.132, 
Diagnostic Code 9203 (effective prior to November 7, 1996).  



ORDER

An increased rating of 100 percent for paranoid schizophrenia 
is granted, subject to the laws and regulations governing the 
payment of monetary benefits.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

